Citation Nr: 0004734	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  93-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a left ankle disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1972.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1992, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in December 1994.  It 
was remanded for further evidentiary development.  All 
requested development has been accomplished.


FINDINGS OF FACT

1.  In May 1992 the veteran underwent a triple arthrodesis at 
a VA hospital following complaints of increasing left foot 
and ankle pain over the prior year. 

2.  In November 1992 the veteran underwent removal of 
surgical staples due to sensitivity to metal.  In June 1994 
he underwent a Kidner procedure involving the removal of bone 
fragments in the left ankle.

3.  VA examination in February 1999 showed marked foot drop 
of the left leg, foot brace, a deep adherent scar, four 
inches of soft tissue atrophy of the left calf, and marked 
weakness.

4.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of a chronic 
hearing loss or low back disability.

5.  Current medical evidence shows a diagnosis of mild 
degenerative arthritis of the lumbosacral spine and no 
diagnosis of a hearing loss disability.


CONCLUSIONS OF LAW

1.  VA medical treatment caused additional disability in the 
form of additional disability of the left ankle and foot.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 1998).

2.  The veteran's claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim for service connection for a 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a left ankle disability.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.

In May 1992 the veteran underwent a triple arthrodesis at a 
VA hospital following complaints of increasing left foot and 
ankle pain over the prior year.  It was noted that he had 
been born with a left club foot, which was repaired through 
seven operations prior to the age of five.  He had been 
accepted for enlistment in the Army, and had served as a 
paratrooper, spraining his left ankle in service.  He 
complained of increased pain in the left ankle, especially 
when working on a concrete floor.  He was informed that his 
choices included conservative treatment with crutches or 
surgery.  He initially chose conservative treatment, but 
agreed to surgery, which was then performed in May 1992.

In November 1992 the veteran underwent removal of surgical 
staples due to sensitivity to metal.  In June 1994 he 
underwent a Kidner procedure involving the removal of bone 
fragments of the left ankle.  VA examination in February 1999 
showed marked foot drop of the left leg, foot brace, a deep 
adherent scar, four inches of soft tissue atrophy of the left 
calf, and marked weakness.  Although VA treatment records in 
January 1993 show the veteran able to return to work, the 
record as a whole indicates that he never regained true use 
of the left ankle and foot after the May 1992 operation.  
Subsequent operations appear to have addressed complications 
which arose secondary to the initial VA treatment.

The Board notes that subsequent to the initiation of the 
veteran's appeal, the law pertaining to the grant of benefits 
due to an injury caused by VA medical treatment was revised 
to require a finding of fault or negligence on the part of 
the VA medical provider.  Pub. L. No. 104-204, § 422(a), 110 
Stat. 2874, 2926 (1996).  The change in the law, however, 
applies only to those claims filed on or after October 1, 
1997.  The veteran's entitlement will, therefore, be 
determined by applying the criteria as stated above.

The Board concludes that, based on the medical reports prior 
to the May 1992 surgery, and the February 1999 VA general 
medical examination, it is apparent that the veteran suffered 
an aggravation of an injury resulting in additional 
disability by reason of VA medical or surgical treatment.



2.  Entitlement to service connection for a low back 
disability and bilateral hearing loss.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran has a hearing loss disability and a 
back disability and whether there is a link between an 
inservice back injury and acoustical trauma and any current 
disorders provided by competent medical evidence.  

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of a back injury 
or disability, or a hearing loss disability.  The report of 
the veteran's separation exam, which is of record, is 
negative for findings regarding a back or hearing loss 
disability.  

The report of a VA audio examination, conducted in February 
1995, showed hearing within normal limits bilaterally.  
Thresholds were felt to represent true organic acuity 
bilaterally.  The report of a VA joints examination, 
conducted in April 1995, shows the veteran giving a history 
of chronic low back pain.  He reported recently more severe 
pain in the lower lumbar spine and at the left hip.  He 
reported taking Tylenol for relief of pain symptoms.  
Examination showed no tenderness to palpation over the 
vertebral column.  No paraspinous muscle spasm was evident.  
Range of motion was forward flexion to 85 degrees, backward 
extension to 25 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 30 degrees, rotation to the left to 
35 degrees, and rotation to the right to 35 degrees.  
Straight leg raising test was normal to 90 degrees 
bilaterally with no sciatic pain.  The diagnosis rendered was 
mild degenerative arthritis of the lumbosacral spine.  

At his personal hearing, conducted in May 1996, the veteran 
testified that in Panama he fell off an embankment landing on 
the small of his back.  He stated he was hospitalized for one 
week and put in traction.  He reported that he was told that 
he had strained his back.  He stated that after service he 
lifted a 30 gallon drum of spray material and re-injured his 
back.  He reported that he went to a doctor at that time, but 
did not provide details regarding the date of this injury of 
the name of the doctor.  

He further testified that he did not have a problem hearing, 
but that certain sounds caused an inner part of his ear to 
vibrate.  He claimed that this was from a 175mm gun going 
off.  He stated that he was told at his audio exam that he 
would have to go to another type of specialist and have them 
look at his ears.  

The report of a VA general medical examination, conducted in 
February 1999, showed no complaints regarding the back and 
hearing loss disabilities.  The veteran also offered no 
testimony regarding these issues at his videoconference 
hearing, conducted in October 1999.

The Board concludes that the objective medical evidence of 
record does not support the veteran's contentions regarding 
the inservice incurrance of a back injury.  No objective 
medical evidence or opinion supports his contentions that 
mild degenerative arthritis of the lumbosacral spine is 
related to his remote military service.  The Board has 
thoroughly reviewed the claims file, but finds no evidence of 
a plausible claim for service connection for a chronic back 
disorder.  Also, the evidence of record fails to show an ear 
or hearing loss disability, either in service, or currently.  
The only positive evidence presented is the veteran's 
statements.  This alone, is insufficient to render the claims 
well grounded.  Since the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, it 
must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the RO has complied 
with this obligation in the statement of the case, the 
supplemental statements of the case, and in the above 
discussion.



ORDER

Entitlement to service connection for a left ankle disability 
in accordance with 38 U.S.C.A. § 1151 is granted.
Entitlement to service connection for a back disability is 
denied.
Entitlement to service connection for a bilateral hearing 
loss disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

